Citation Nr: 0624938	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  01-00 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating in excess of 50 
percent for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to February 
1983, with seven years of prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 RO decision which denied 
an increased disability rating in excess of 30 percent for 
the veteran's service-connected bipolar disorder.  The 
veteran timely filed an appeal of this decision.

In June 2003, the RO issued a rating decision granting an 
increased disability rating of 50 percent for the veteran's 
bipolar disorder, effective from October 1999.  The veteran 
maintained his disagreement with the newly assigned 
disability rating.

In January 2005, the Board issued a decision which denied the 
veteran's claim for an increased disability rating in excess 
of 50 percent for his bipolar disorder.  
Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In February 2006, the Court granted a Joint Motion for 
Remand, vacating the Board's January 2005 decision and 
remanding the claim for additional review and consideration.

During the course of this appeal, the veteran filed a claim 
seeking entitlement to a rating of total disability based on 
individual unemployability (TDIU).  The RO has not previously 
considered this claim.  Therefore, it is referred to the RO 
for appropriate development and adjudication.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The veteran is seeking an increased disability rating in 
excess of 50 percent for his service-connected bipolar 
disorder. After reviewing the veteran's claims folders, the 
Board concludes that additional development is necessary.
 
In July 2006, the veteran, acting through his representative, 
submitted a decision of the Social Security Administration 
(SSA), dated in June 2006, which awarded the veteran 
disability benefits effective from April 2004.  As there is 
no waiver of RO consideration in the first instance of 
record, the Board must return the case to the RO for 
consideration of the additional evidence and issuance of a 
supplemental statement of the case.  See 38 C.F.R. § 19.31.

A list of medical records reviewed pursuant to the veteran's 
SSA decision revealed additional records (including VA 
records) which, if available, would be relevant to the 
veteran's claim herein.  Thus, the RO, with the assistance of 
the veteran, should make an attempt to obtain all records 
available from the SSA.

The veteran's most recent VA psychiatric examination was 
conducted in May 2003.  As noted above, the veteran has 
submitted a June 2006 SSA decision which found him entitled 
to disability benefits based primarily on his service-
connected bipolar disorder.  Moreover, this decision was 
based in part on VA treatment records not currently before 
the Board.  Given the lack of any recent VA examination, and 
the existence of additional VA treatment records not within 
the veteran's claims folders, the Board believes that the RO 
should schedule the veteran for an additional medical 
examination to ascertain the current severity of his bipolar 
disorder, and that the RO should also attempt to obtain 
updated treatment records of the veteran.  

Accordingly, the Board remands the case to the RO for the 
following action: 

1.  The RO should have the veteran 
identify all VA and non-VA medical 
providers who have treated him for any 
psychiatric problems, including bipolar 
disorder, since March 2003.   The RO 
should then obtain copies of the related 
medical records.  Regardless of his 
response, the RO should obtain all of the 
veteran's VA medical treatment records, 
since March 2003, from the VA medical 
center in Tampa, Florida.

2.  The RO should contact SSA and obtain 
copies of all medical and other records 
considered by SSA in awarding the veteran 
disability benefits in June 2006.  If 
records are not available, a note to that 
effect should be included in the 
veteran's claims folder. 

3.  Following completion of the above 
development, the veteran should be 
scheduled for a VA psychiatric 
examination to determine the current 
severity of his bipolar disorder.  The 
claims folder should be made available to 
the examiner for review prior to the 
examination and all necessary testing 
should be accomplished.  The psychiatric 
examiner should provide accurate and 
fully descriptive assessments of all 
clinical findings resulting from the 
service-connected bipolar disorder, and 
address the presence or absence of the 
specific criteria set forth in VA's 
rating schedule for psychiatric 
disability.  The examiner should provide 
a full multi-axial evaluation to include 
the assignment of a numerical score on 
the Global Assessment of Functioning 
(GAF) scale.  The significance of the 
assigned numerical score should be 
explained, in light of all previously 
assigned scores.

4.  Following the above, the RO should 
review the veteran's claim for increase.  
If the claim remains denied, the veteran 
and his representative should be provided 
with a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


